NO. 07-03-0247-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                  AUGUST 28, 2003

                         ______________________________

                         ROSA ELENA RAMOS, APPELLANT

                                           V.

                             HIEN JOHN LUU, APPELLEE

                       _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 90,589-E; HONORABLE ABE LOPEZ, JUDGE

                        _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Appellant Rosa Elena Ramos has filed an Unopposed Motion for Dismissal, stating

that the matters in controversy have been settled and requesting that this appeal be

dismissed.


      No decision of this Court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and our
mandate will issue forthwith. Tex. R. App. P. 42.1. All costs herein having been paid, no

order pertaining to the costs is made.



                                               James T. Campbell
                                                   Justice




                                           2